Citation Nr: 0624608	
Decision Date: 08/14/06    Archive Date: 08/24/06

DOCKET NO.  03-25 824A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUES

1.  Entitlement to an initial rating in excess of 50 percent 
for post traumatic stress disorder (PTSD), prior to March 1, 
2005.

2.  Entitlement to an increased rating in excess of 70 
percent for post- traumatic stress disorder, on and after 
March 1, 2005.


ATTORNEY FOR THE BOARD

Brian L. Buchanan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2003 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran a 100 percent rating for PTSD.  
He responded by filing a July 2003 Notice of Disagreement 
regarding these determinations. In August 2003, he was sent a 
Statement of the Case by the RO, and he responded with a 
September 2003 VA Form 9, perfecting his appeal of this 
issue.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks an increased initial rating for PTSD.  In 
his May 2005 VA Form 21-8940, he stated he was awarded Social 
Security Disability benefits based, in part, on his service-
connected psychological disorder.  However, the medical 
records associated with his Social Security claim have not 
been obtained by VA.  VA is obligated to make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
These efforts include obtaining pertinent federal government 
records, including Social Security Administration records, 
when such records are made known to VA.  See Murincsak v. 
Derwinski, 2 Vet. App. 363 (1992).

In the present case, the records associated with the 
veteran's Social Security Disability claim are pertinent to 
his pending claim and therefore must be obtained prior to any 
final adjudication by VA.

In July 2005, the veteran was granted a total disability 
rating due to his service connected disorder.  The Board must 
proceed to adjudicate and remand the claims above due to 
decisions of the U.S. Court of Appeals for Veterans Claims 
(Court) in AB v. Brown, 6 Vet. App. 35 (1993), Fenderson v. 
West, 12 Vet. App. 119 (1999), and Martin v. Brown, 4 Vet. 
App. 136, 140 (1993).  However, in light of the fact that the 
veteran is receiving a 100 percent evaluation, the veteran 
may wish to consider withdrawing his claim (in writing).  
Until, or unless, he does so, the Board must proceed with 
this case.         

Accordingly, the case is REMANDED for the following action:

1.	The RO should contact the Social 
Security Administration and request all 
medical records related to the 
veteran's award of Social Security 
Disability benefits.  If no such 
records are available, that fact should 
be noted for the record.

2.	Thereafter, the RO must reconsider, 
based on any additional evidence added 
to the record, the veteran's pending 
claims for an increased original rating 
for PTSD.  If the benefits sought on 
appeal remain denied, the appellant and 
his representative should be furnished 
a Supplemental Statement of the Case 
and given the opportunity to respond 
thereto.

The Board indicates no opinion to the ultimate outcome of 
this claim.  The appellant has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



